Citation Nr: 0015175	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed cervical spine 
disability manifested by neck pain and stiffness.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1990 to June 1997 
with three years of unverified prior active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO.  



FINDING OF FACT

The veteran's claim of service connection for A cervical 
spine disability manifested by neck pain and stiffness is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for a cervical spine 
disability manifested by neck pain and stiffness is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, inasmuch as the veteran may be offering his own opinion 
as the questions of medical diagnosis and causation presented 
in this case, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that he 
complained of neck pain and stiffness in May 1987 and April 
1993.  In April 1993, the veteran's neck pain was noted be of 
unknown etiology with no reported trauma to the head or neck.

The veteran complained of neck pain and stiffness during his 
separation physical examination in May 1997.  

Post-service medical evidence consists of VA x-ray studies 
and a VA examination report dated July 1997.  X-ray studies 
showed that there was normal alignment without fractures or 
dislocations.  A small ossific density was seen at the 
inferior anterior corner of C5, which may have been related 
to past trauma.  The prevertebral soft tissues were otherwise 
unremarkable.  

During the May 1997 VA examination, the veteran reported that 
he had some spasms or pain about the neck, sometimes on 
motion or after sleeping.  The veteran reported that he was 
examined at "Oteen VA."  The examination revealed no 
tenderness and a full range of motion of the cervical spine 
without discomfort.  Diagnosis was that of history of spasms 
of the neck with a normal cervical spine examination and x-
ray studies showing no change.  

In summary, the current medical evidence shows that the 
veteran complains of neck pain and stiffness.  The veteran 
apparently complained of neck pain during service and filed a 
claim of service connection shortly after service.  As such, 
the Board finds that the veteran's claim of service 
connection for cervical spine disability is plausible and 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for a cervical 
spine disability manifested by neck pain and stiffness has 
been presented, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the Board notes that all VA 
records are constructively of record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The veteran also has indicated that he 
was recently examined at a VA medical facility.  Therefore, 
the Board finds that all of the VA treatment records with 
regard to the veteran's cervical spine/neck pain should be 
obtained and associated with the claims file.  

In addition, the Board finds that the veteran should be 
examined by VA to determine whether he is suffering from 
current cervical spine disability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should request copies of all 
clinical records of the veteran with 
regard to treatment and/or diagnosis of a 
cervical spine disability which are not 
already in the claims file, from the 
Oteen VA Medical Center.  These records 
should be associated with the claims 
file.  The RO should also inform the 
veteran that he may submit these records.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature of the claimed cervical spine 
disorder.  All indicated testing should 
be completed in this regard.  The 
examiner should elicit from the veteran 
and record a detailed clinical history 
referable to the claimed condition.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that he is suffering from 
current cervical spine disability 
manifested by neck pain and stiffness.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims of service connection.  
When considering the claim on the merits, 
the RO should weigh the probative value 
of all of the evidence of record.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be 
thereafter afforded the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



